WOODLEY, Commissioner.
Appellant was charged by indictment with the offense of operating an automobile upon a public highway while intoxicated,, the indictment alleging a prior conviction for such an offense and therefore charging a felony.
*980Upon a plea'of guilty, the jury assessed the punishment at 'eighteen months in the penitentiary and declined to recommend a suspension of sentence.
There are no bills of exception or objections to the court’s charge ; and the proceedings appear to be regular.
The statement of facts shows that in addition to his plea of guilty, the confession ■of appellant was offered and appellant testified as a witness admitting the facts necessary for a conviction.
Other evidence also showed that appellant was intoxicated; that he drove an automobile on the public highways while in that condition; that he sideswiped one car, collided with another car which was parked at the curb, and ran through a red traffic light. The prior judgment of conviction was offered in evidence, appellant’s identity being admitted.
The evidence is deemed sufficient to sustain the verdict, and no error is found.
The judgment is affirmed.
Opinion approved by the Court.